In a coram nobis proceeding the appeal is from an order of the County Court, Kings County, denying appellant’s application to *732vacate a judgment entered on his plea of guilty to the crime of attempted violation of section 1897 of the Penal Law (possession of a dangerous weapon as a felony), and imposing sentence as a second felony offender. The application was made on the ground that appellant’s rights were violated in that at the time of his arrest police officers unlawfully searched his premises and seized a revolver and bullets therefrom. Order unanimously affirmed. No opinion. Present — Nolan, P. J., Beldóck, Murphy, Ughetta and Kleinfeld, JJ.